LACOMBE, Circuit Judge
(after stating the facts as above). [1] The patent sued upon is No. 908,861, issued January 5, 1909, to II. W. Hardinge for apparatus for disintegrating ores and other materials. The material to be reduced is placed in a revolving cone-shaped tumbling barrel which is rotated around its axis. The patentee states that when lumps or peices of ore are thus rotated, the larger pieces remain in the part of the barrel having the greatest diameter, while the smaller pieces are pushed towards the apex; the result being {lie arranging of the pieces or bodies in the barrel according to size, and the pieces being successively smaller towards the outlet opening, which is at the apex. The advantages of such an arrangement, in facility of disintegration and economy of power, are pointed out. The patentee states that metal or flint balls may be used to effect disintegration of the ore, or this may be accomplished by the lumps of ore themselves.
Complainant put the patent in evidence and also introduced a stipulation accompanied with a blueprint and some correspondence all showing quite clearly what the defendant’s apparatus is. It called no expert and rested its case.
[2] The defendant, although the answer had set up an extensive prior art, put in no testimony whatever; it did not even introduce the patent under which counsel contends that its apparatus is made. Its contention here is that the patent is a puzzling one difficult to comprehend, and that an expert should have been called to show just what is the structure, mode of action, and result of the patented apparatus and also of defendant's; that in no other way could it be ma.de to appear that there is such identity of structure and function as would sustain a finding of infringement.
We do not agree with defendant's counsel. We find nothing difficult, intricate, or puzzling about the specifications, the drawings, or the single claim, on which complainant relies. Possibly an expert, if allowed to talk long enough, might have '.nade them seem puzzling by the use of a multitude of words, and the reading into the description of propositions emanating from the expert’s own brain, unsuggested by anything in the specifications. Just what the structure is, how it works, and what results from its operation, is set forth in plain language in the patent; there is nothing improbable in the results which the inventor asserts, an asertion to which the Patent Office gave credit.
Moreover, the structure of the defendant is so nearly identical that the action of similar materials rotated in the tumbling barrels of both machines must, in the absence of proof to the contrary, be taken to be the same. Indeed, the spacing of the different sized pebbles in defendant’s blueprint of its apparatus indicates that the action is tlie same. Defendant uses the tumbling barrel of the patent, but has two conical barrels and two outlets and a different method of feeding. Mere duplication will not avoid infringement, and it seems quite clear to us that defendant has appropriated the substantial features of the claim. And if there is not identity of elements operating to produce the same results, there is certainly such equivalency as to constitute infringement of a patent not confined to specific forms. Complainant *940is to be commended'for not overloading such a simple case with expert testimony, and we think the decree should be affirmed, and that nothing further need be added to Judge Hazel’s opinion. As to the statement that defendant’s apparatus is built under some patent of its own, we cannot guess at what that patent is; it may only cover the “ideal spiral feed” referred to in defendant’s circulars and which is a mere addition to the invention of Hardinge. If defendant intended to rely on this patent for protection, it should have put it in evidence.
Decree affirmed, with costs.